 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (510) 970-4860
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12

13

14    KEITH JOHNSON,                                    No. 2:19-cv-02215-DB

15                       Plaintiff,
                                                        STIPULATION AND ORDER FOR THE
16    v.                                                AWARD OF FEES UNDER THE EQUAL
                                                        ACCESS TO JUSTICE ACT
17    ANDREW SAUL,
      Commissioner of Social Security,
18
                         Defendant.
19

20          IT IS HEREBY STIPULATED by and between the parties through their undersigned

21   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses

22   under the EAJA in the amount of THREE THOUSAND FOUR HUNDRED dollars ($3,400.00).

23   This amount represents compensation for all legal services rendered on behalf of Plaintiff, to date,

24   by counsel in connection with this civil action, in accordance with 28 U.S.C. § 2412.

25          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA

26   attorney fees and expenses, and does not constitute an admission of liability on the part of

27   Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release

28   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to
 1   EAJA attorney fees and expenses in connection with this action.
 2          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security
 3   Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
 4          Respectfully submitted May 13, 2021.
 5
     DATED: May 13, 2021                          /s/ Betty Herrera
 6                                                BETTY HERRERA
                                                  (as authorized by email)
 7                                                Attorney for Plaintiff
 8                                                PHILLIP A. TALBERT
 9                                                Acting United States Attorney

10   DATED: May 13, 2021                    By    s/ Daniel P. Talbert
                                                  DANIEL P. TALBERT
11                                                Special Assistant United States Attorney
12
                                                  Attorneys for Defendant
13

14                                                ORDER

15          Pursuant to the parties’ stipulation, IT IS SO ORDERED.

16   DATED: MAY 18, 2021                  /s/ DEBORAH BARNES
                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
